Citation Nr: 0306341	
Decision Date: 04/02/03    Archive Date: 04/10/03

DOCKET NO.  97-20 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied an evaluation in excess of 30 
percent for PTSD.  The veteran timely disagreed with that 
determination, and, following issuance of a statement of the 
case in June 1997, the veteran submitted a timely substantive 
appeal later in that same month.

In his June 1997 substantive appeal, the veteran requested a 
personal hearing at the RO.  The veteran further requested a 
Travel Board hearing if his appeal was not granted following 
the personal hearing.  The RO scheduled the requested 
personal hearing in August 1997, and notified the veteran, 
but the veteran did not appear for that hearing.  The veteran 
was notified in June 1998 that a Travel Board hearing was 
scheduled in July 1998.  The veteran did not appear for the 
scheduled Board hearing.  The veteran's request for a hearing 
before the Board is deemed withdrawn.  See 38 C.F.R. § 
20.704(d) (2002).

In a November 2002 brief in support of the veteran's appeal, 
his representative argued that the evidence raised the issue 
of entitlement to a total disability rating for compensation 
purposes based on individual unemployability and requested 
that this benefit be allowed by the Board.  The RO has not 
developed or adjudicated this issue.  This issue is not 
inextricably intertwined with the issue on appeal.  
Accordingly, this issue is referred to the RO for action 
deemed appropriate.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim, and all 
evidence necessary for an equitable disposition of the claim 
addressed in this decision has been obtained.

2.  The veteran's service-connected PTSD is manifested by 
nightmares, flashbacks, irritability, isolation, anxiety, 
olfactory hallucinations, frequent intrusive thoughts of 
combat, difficulty with figures of authority, a Social And 
Occupational Functioning Assessment Scale score of 39 and a 
Global Assessment of Functioning Scale score of 45, but is 
not manifested by grossly inappropriate behavior, gross 
impairment of thought processes or communication, 
intermittent inability to perform activities of daily living, 
memory loss, or disorientation. 


CONCLUSION OF LAW

The criteria for a 70 percent schedular evaluation for PTSD 
are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.14, 4.45, 4.59, 4.125, 4.130, 
Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an evaluation in 
excess of 30 percent for service-connected PTSD.
 
Duty to assist and notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date, and thus applies to the claim before the 
Board on appeal.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002) (holding that only section 4 of the 
VCAA, amending 38 U.S.C.A. § 5107, was intended to have 
retroactive effect).  The VCAA provides that nothing in 
amended section 5103A, pertaining to the duty to assist 
claimants, requires the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date (with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  These 
provisions are not relevant to this case, since there is no 
issue of new and material evidence.)

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

A June 1997 statement of the case (SOC) advised the veteran 
of the criteria for an evaluation in excess of 30 percent for 
PTSD.  In January 2003, the Board specifically advised the 
veteran of enactment of the VCAA and of the provisions of 
that enactment.  He was afforded the opportunity to submit 
additional medical or other evidence to substantiate his 
claim.  The veteran has not responded to that letter.  The 
Board's January 2003 letter again advised the veteran of the 
criteria for a higher evaluation for PTSD, as well as 
advising the veteran of the types of evidence he was 
responsible to provide or identify and the types of evidence 
VA would assist him to obtain.  

The veteran was afforded VA examination in May 1997.  As 
noted in the Introduction to this decision, the veteran was 
scheduled for both a personal hearing and for a hearing 
before the Board, but the veteran failed to appear for these 
hearings.  The record suggests that the veteran obtains 
continuing clinical care on an ongoing basis, but the veteran 
has not indicated that additional clinical evidence is 
available or that review of such evidence would support his 
claim.  All identified evidence has been obtained.  There is 
no further duty to develop additional evidence.

The claims file establishes that the duties to inform the 
veteran of the evidence necessary to substantiate his claim 
for an increased evaluation, to notify him regarding his 
responsibility and VA's responsibility for obtaining such 
evidence, and the duty to assist the veteran in developing 
the facts of the claim, including as specified in the VCAA, 
have been met in this case.

Applicable laws and regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In order to evaluate the level of disability and any 
changes, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).

The veteran's disability due to service-connected PTSD is 
evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  
Under the general rating formula for mental disorders, which 
became effective prior to the veteran's claim, a 50 percent 
schedular evaluation contemplates reduced reliability and 
productivity in occupational and social situations due to 
such symptomatology as: flattened affect; circumstantial, 
circumlocutory, or stereotypical speech; panic attacks that 
occur more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  See DC 
9411.

A 70 percent evaluation envisions occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  Id.

Factual background

The veteran's post-service clinical records reflect that he 
sought private psychiatric treatment in 1985 for marital 
discord, substance abuse, and depression.  A diagnosis of 
PTSD was assigned.  On VA examination conducted in May 1991, 
a diagnosis of PTSD was again assigned, and service 
connection was awarded for that disability.  An initial 10 
percent evaluation was assigned.  By an August 1992 rating 
decision, that evaluation was increased to 30 percent 
effective in January 1992.  That evaluation remained in 
effect, unchanged, when the veteran submitted the February 
1997 claim underlying this appeal.

The veteran submitted a private Rehabilitation Evaluation And 
Employability Assessment dated in February 1997.  During that 
evaluation, the veteran reported that he had been married to 
the same spouse for the past eight years.  This was his 
fourth marriage.  The veteran completed high school only 
through the 11th grade and later obtained a GED diploma.  He 
took community college classes in computer graphics.  The 
veteran estimated that he had held over 100 different jobs 
since his service discharge.  The longest period of 
employment was approximately 2-1/2 years, from 1991 to 1993 
as a model maker/laborer.  He held four different jobs in 
1996.  He reported having been let go or fired from numerous 
jobs due to inability to get along with co-workers and 
problems dealing with authority.  

The veteran reported a past history of alcohol and substance 
abuse, but reported that he had been free of the use of 
alcohol or substances for the past five years.  He reported 
that he was very isolated due to his PTSD symptoms.  He 
reported frequent nightmares, depression, flashbacks, 
olfactory hallucinations, and frequent intrusive thoughts of 
war experiences.  The veteran was taking medication daily for 
control of his PTSD symptoms.  The veteran's overall 
appearance indicated an individual with depression. 

The examiner concluded that, despite use of medication, the 
veteran had severe symptomatology.  The examiner concluded 
that the veteran was not able to sustain substantial, gainful 
work due to the severity of depression associated with PTSD 
and opined that the veteran was not a viable candidate for 
rehabilitation.  The examiner assigned a Social And 
Occupational Functioning Assessment Scale score of 39.

On VA examination conducted in May 1997, the veteran reported 
that he had been abstinent from drugs and alcohol for the 
past six years.  He continued to experience nightmares of his 
war experiences and reported that he did not mingle or 
socialize with others, except for two or three close 
acquaintances.  He reported that he had crying jags that 
occurred without any particular provocation.  He reported 
flashbacks precipitated by the smell of diesel fuel, the 
sound of helicopters, or the sight of Oriental individuals.  
He reported frequent suicidal thoughts.  He stated that his 
first three marriages ended in divorce because his spouses 
were unable to tolerate his sad, depressed, irritable, or 
confrontational behavior.  The veteran reported that he was 
intolerant of opinions and directions of others and often 
employment he obtained lasted only a few months.  He 
estimated that his income for the past year was approximately 
$10,000.  

The veteran's clothes were clean and neat.  He had a two- or 
three-day growth of facial hair.  He was highly animated, 
with rapid speech.  The examiner stated that this was 
indicative of heightened anxiety.  He expressed 
disappointment and regret over not being able to gain control 
of his behavior and achieve what he believed his capabilities 
to be.  The examiner concluded that the veteran met criteria 
for assignment of a diagnosis of PTSD, including being 
reclusive, with impaired social relationships, and having 
numbing of feelings.  The examiner assigned a Global 
Assessment of Functioning Scale (GAF) score of 45.

In an argument on the veteran's behalf submitted in November 
2002, the veteran's representative contended that the veteran 
was entitled to a 70 percent schedular rating for his 
service-connected PTSD and was entitled to a total disability 
evaluation based on individual and employability (TDIU).

Analysis

Claim for schedular evaluation in excess of 30 percent

The veteran contends, in essence, that his disability is more 
severely disabling than his current evaluation, a 30 percent 
evaluation, would suggest.  Only one GAF score, a score of 
45, has been assigned during the pendency of this appeal.  
According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), which VA has adopted, under 38 C.F.R. §§ 
4.125 and 4.130, a GAF score of 41 to 50 is assigned for 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), for any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  

The Board notes that argument of the veteran's representative 
that the February 1997 private evaluation includes a GAF 
Scale score of 39.  In fact, the scale used by that examiner, 
who evaluated the veteran's rehabilitation potential, was not 
the GAF scale, but rather the Social And Occupational 
Functioning Assessment Scale, which is similar to, but not 
identical to, the GAF Scale.    

The Board notes that the GAF score does not neatly fit into 
the rating criteria, which the Board must, by regulation, 
apply in evaluating the severity of the veteran's service-
connected PTSD.  The Board further notes that the Social And 
Occupational Functioning Assessment Scale score likewise does 
not fit neatly into the rating criteria.  Moreover, the 
significance of the score is difficult to evaluate, since, 
unlike the GAF scale, that scale has not been incorporated by 
reference in VA regulation.  

The assigned GAF scale score of 45 reflects a medical 
determination that the veteran displays serious impairment as 
a result of his PTSD, since there is no Axis I or Axis II 
diagnosis other than PTSD.  Because the GAF scale and the 
criteria provided under VA regulations for evaluation of 
psychiatric disorders do not fit neatly, that GAF score could 
be consistent with either a 50 percent schedular evaluation 
or a 70 percent evaluation.  

The evidence establishes that the veteran meets some, but not 
a majority, of the criteria for a 70 percent evaluation for 
PTSD on a schedular basis.  Specifically, there is no 
evidence of illogical, irrelevant, or obscure speech, so as 
to meet the criteria for a 70 percent evaluation, although 
the VA examiner's notation that the veteran's speech was 
"rapid" and indicative of heightened anxiety would meet the 
criteria for a 50 percent evaluation.  There is no evidence 
that he displays near-continuous panic, but does suggest that 
he displays anxiety and near-continuous depression.  The 
evidence establishes that the veteran displayed irritable and 
confrontational behavior, but there is no evidence of 
episodes of violence. 

Although the significance of the veteran's score on the 
Social And Occupational Functioning Assessment Scale is not 
clear, that score suggests a clinical determination that the 
veteran's occupational impairment is more severe than his 
other psychological symptoms overall.  Since the percentage 
evaluations are intended to represent impairment in earning 
capacity, the Board concludes that, resolving reasonable 
doubt in the veteran's favor, a 70 percent schedular 
evaluation is warranted.  

However, the evidence establishes that the veteran did not 
meet the criteria for a 100 percent schedular evaluation.  
The report of examination establishes that the veteran did 
not have such gross impairment in thought processes or 
communication as to meet the criteria for a 100 percent 
evaluation.  The veteran's hygiene remained good.  There is 
no evidence that the veteran has displayed disorientation, 
impaired concentration, impairment of abstract thinking, 
memory loss of names of close relatives, or his own name, or 
other memory loss of such significance as to meet the 
criteria for a 100 percent schedular evaluation.  The 
assigned GAF score reflects a clinical judgment that the 
veteran has serious, but not complete impairment, so as to 
warrant a 100 percent evaluation.  The preponderance of the 
evidence is clearly against a finding that the criteria for a 
total schedular evaluation have been met.


ORDER

The appeal for an increased evaluation of 70 percent for 
service-connected PTSD is granted, subject to laws and 
regulation governing effective dates of monetary awards.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

